UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6522



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MERRICK RALPH FALESBORK, a/k/a Merrick, a/k/a
Merc,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-91-116, CA-97-397-2)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, for Appellant. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Merrick Ralph Falesbork seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.*   Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Falesbork, Nos. CR-91-

116; CA-97-397-2 (E.D. Va. Mar. 2, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       Contrary to Falesbork’s argument, analysis of his ex post
facto claim under the 1987 version of the U.S. Sentencing
Guidelines, rather than the 1988 version, does not change the
district court’s reasoning, which we deem to be sound.


                                 2